IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE

V. I.D. No. 0405006248

TYRONE NORWOOD,

Defendant.
Subrnitted: Apri126, 2017
Decided: May 1, 2017

Upon Defendant’s Motion for EVidentiary Hearing
(Treated as a Motion for Postconviction Relief)

SUMMA_RILY DISMISSED.

.QRBR

Tyrone Norwood, pro se, Smyrna, DE.

J ames V. Apostolico, Esquire, Maria Knoll, Esquire, Deputy Attomeys General,
Department of Justice, 820 N. French St., Wilmington, DelaWare, Attomeys for the
State.

WHARTON, J.

This lSt day of May, 2017, upon consideration of Defendant’s Motion for
Evidentiary Hearing and the record in this matter, it appears to the Court that:

l. Defendant Tyrone NorWood (“Norvvood”) Was indicted by the Grand
Jury on the charges of Murder First Degree, Possession of a Firearm During the
Commission of a Felony (“PFDCF”), Possession of a Deadly Weapon by a Person
Prohibited (“PDWBPP”), and Theft (Felony).l On September 8, 2005, NorWood
pled guilty to Murder Second Degree, PFDCF, and PDWBPP.2 He Was sentenced
to a total of 49 years of incarceration suspended after 37 years, followed by
decreasing levels of supervision3

2. Norwood has sought relief from the DelaWare Supreme Court three
times, each time unsuccessfully In his first attempt, he raised 5 issues related to his
sentencing4 He next unsuccessfully appealed the denial of his third motion for
modification of sentence5 Norwood then submitted his first postconviction relief
motion (“PCR”.)6 That motion claimed that his guilty plea Was invalid because of
prosecutorial misconduct and ineffective assistance of counsel.7 He claimed his

counsel Were ineffective because they failed to advise him of exculpatory evidence

 

lD.I. 2.

2 D.I. 21.

3 D.I. 26.

4N0m)00a' v. Szare, 2006 WL 2190585 (Del. Aug l, 2006).
5 No:'wooa' v. Smte, 2012 WL 53'?605 (Del. Feb. 17, 2012).
6 D.I. 51

7 D.I. 64.

and to conduct an adequate investigation8 NorWood’s appeal of the denial of his
PCR motion Was unsuccessful as vvell.9

3. \ NorWood filed this motion, Which he styles as a Motion for Evidentiary
Hearing (“Motion”), on April 26, 2017.10 In it he alleges that the trial court
conducted an inadequate plea colloquy and that his attorneys misled him about the
consequences of his plea.11 The relief he seeks is WithdraWal of his guilty plea, or in
the altemative, an evidentiary hearing to ascertain Whether he knowingly and
voluntarily entered his plea.12 Because requests to WithdraW a plea of guilty after
sentencing must be made by motion under Superior Court Rule 6l, the Court treats
this motion as a PCR motion, NorWood’s second such motion.13

4. Before addressing the merits of a defendant’s motion for postconviction
relief, the Court must first apply the procedural bars of Superior Court Criminal
Rule 61(i).14 If a procedural bar exists, then the Court Will not consider the merits of
the postconviction claim.15

5. Under DelaWare Superior Court Rules of Criminal Procedure, a motion
for post-conviction relief can be barred for time limitations, successive motions,

procedural defaults, and former adjudications A motion exceeds time limitations

 

8 Id.

9i'\fori»vooa' v. Smte, 2013 WL 5614266 (Del. Oct. 13, 2013).
m D. l. 77.

ll Id

12 Id

13 Super. Ct. Crim. R. 32(d).

14 Younger v. State, 580 A.2d 552, 554 (Del. 1990).

15 Id

if it is filed more than one year after the conviction becomes final or if it asserts a
newly recognized, retroactively applied right more than one year after it was first
recognized16 A second or subsequent motion is considered successive and
therefore barred and subject to summary dismissal unless the movant was
convicted after a trial and “pleads with particularity that new evidence exists that
the movant is actually innocent” or “pleads with particularity a claim that a new
rule of constitutional law, made retroactive to cases on collateral review by the
United States Supreme Court or the Delaware Supreme Court, applies to the
movant’s case and renders the conviction invalid.’717 Grounds for relief “not
asserted in the proceedings leading to the judgment of conviction” are barred as
procedurally defaulted unless the movant can show “cause for relief” and
“prejudice from [the] violation.”18 Grounds for relief formerly adjudicated in the
case, including “proceedings leading to the judgment of conviction, in an appeal, in
a post-conviction proceeding, or in a federal habeas corpus hearing” are barred.19

6. Summary dismissal is appropriate if it plainly appears from the motion
for postconviction relief and the record of prior proceedings in the case that the
movant is not entitled to relief.20

7. In applying the procedural bars of Rule 6l(i), it appears that the motion

is untimely, successive, and subject to procedural default since it asserts grounds

 

16 super. ci. Crim. R. ai(i)(i).

17 super. ct. Crim. R. 61(£)(2); super ct crim R. 6i(d)(2).
18 Super. Ct. Crim. R. 61(i)(3).

19 Super. Ct. Crim. R. 61(i)(4).

20 Super. Ct. Crim. R. 6l(d)(5).

for relief that were not raised in Norwood’s previous appeals or PCR motion. In
order to overcome these procedural bars Norwood must satisfy the pleading
requirements of Rule 61(2)(i) or (2)(ii)21 by pleading “with particularity that new
evidence exists that creates a strong inference that the movant is actually
innocent”22 or by pleading “with particularity a claim that a new rule of
constitutional law, made retroactive to cases on collateral review by the United
States Supreme Court or the Delaware Supreme Court, applies to the movant’s
case and renders the conviction ...invalid.”23 Norwood has not made that effort.
Further, because Norwood was not convicted at trial, but, rather, entered a guilty
plea, Rule 6l(d)(2) requires that this successive motion be summarily dismissed
8. Moreover, to the extent Norwood claims that the plea colloquy was
inadequate to ascertain the knowing, voluntary and intelligent nature of his guilty
plea, that claim is belied by the Truth-In-Sentencing Guilty Plea Form executed by
Norwood. The Court has examined the form for the note that Norwood claims
undermines the integrity of the form and finds only his initials and those of his
attorneys adjacent to appropriate answers to some of the questions on the form
plus a note concerning earning early release credits on non-mandatory sentences.24

Neither of those annotations support Norwood’s claim.

 

21 Super Ct. Crim. R. 61(i)(5).

22 Super. Ct. Crim. R. 61(d)(2)(i).
23 Super. Ct. Crim. R. 6l(d)(2)(ii).
24 D.I. 21; D.I. 77 at Ex. C.

Therefore, since it plainly appears from Norwood’s Motion for Evidentiary

Hearing, treated as a Motion for Postconviction Relief and the record in this case

that Norwood is not entitled to relief, the Motion for Postconviction Relief is

SUMMARILY DISMISSED.

IT IS SO ORDERED. 7

Fe?¢i'is W. Wharton, J.

 

oc: Prothonotary
cc: Investigative Services